57165: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 57165


Short Caption:DTJ DESIGN VS. FIRST REPUBLIC BANKClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A570738, A574354Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:11/17/2010 / Tanksley, ThomasSP Status:Completed


Oral Argument:12/04/2012 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:12/04/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantDTJ Design, Inc.Noah G. Allison
							(Martin & Allison, Ltd.)
						Debra L. Pieruschka
							(Martin & Allison, Ltd.)
						


RespondentFirst Republic BankDouglas D. Gerrard
							(Gerrard Cox & Larsen)
						Gary C. Milne
							(Gerrard Cox & Larsen)
						



14-04699: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/16/2010Filing FeeFiling fee due for Appeal. Filing fee will be forwarded by the District Court Clerk.


11/16/2010Notice of Appeal DocumentsFiled Notice of Appeal. (Docketing statement form mailed to counsel for appellant.)10-29899




11/16/2010Notice/OutgoingFiled Notice: Referral to Settlement Program. Issued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.10-29905




11/17/2010Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Thomas J. Tanksley.10-30038




11/22/2010Filing FeeFiling Fee Paid. $250.00 from Martin & Allison, Ltd. - check no. 13245.


11/29/2010Docketing StatementFiled Docketing Statement Civil Appeals.10-30860




12/13/2010Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference will be scheduled in January or February of 2011.10-32510




12/29/2010Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for 2/1/11.10-33957




01/03/2011TranscriptFiled Notice from Court Reporter. Peggy Isom stating that the requested transcripts were delivered.  Dates of transcripts:  4/19/10, 4/20/10, 8/24/10.11-00144




02/10/2011Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.11-04424




03/02/2011Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Court Reporter filed a notice indicating transcripts prepared & delivered for 4/19/10, 4/20/10, and 8/24/10. Appellant(s): 10 days to file transcript request form if additional transcripts are required,or notice of no additional transcripts required;  70 days opening brief and appendix.11-06454




03/10/2011Transcript RequestFiled Certificate of No Transcript Request.11-07482




04/22/2011Notice/IncomingFiled Errata to Correct and Clairfy Docketing Statement.11-12009




04/26/2011MotionFiled Stipulation for Extension of Time to File Opening Brief.  (30) days.11-12347




05/03/2011Order/ProceduralFiled Order Approving Stipulation for Extension of Time to File Opening Brief.  Opening Brief and Appendix due June 11, 2011 and Answering Brief due July 11, 2011.11-13107




06/09/2011MotionFiled Motion for extension of Time to File Appellant's Opening Brief.11-17093




06/14/2011Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  June 17, 2011.11-17670




06/20/2011BriefFiled Opening Brief.11-18180




06/20/2011AppendixFiled Appendix to Opening Brief CD-ROM included. Vols. 1 through 6.11-18183




07/08/2011MotionFiled Stipulation to Extend Time to File Answering Brief.11-20464




07/08/2011Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief due August 10, 2011.11-20466




08/02/2011Order/ProceduralFiled Order to Show Cause.  Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within ten days from the date that appellants' response is served. Briefing is suspended.11-23219




08/23/2011MotionFiled Motion for Extension of Time to Respond to this Court's Order to Show Cause.11-25713




09/01/2011MotionFiled Appellant's Response to Supreme Court of Nevada's Order to Show Cause.11-26754




09/07/2011Order/ProceduralFiled Order Denying as Moot Motion for Extension of Time to File Response to this Court's Order. On August 23, 2011, appellant filed a motion for an extension of time to file a response to this court's August 2, 2011, order to show cause. The response, however, was filed on September 1, 2011. therefore, we deny appellant's motion as moot.11-27082




09/22/2011MotionFiled Appellant's Supplement Response to Supreme Court of Nevada's Order to Show Cause.11-28935




09/23/2011Docketing StatementFiled Amended Docketing Statement.11-29061




09/26/2011Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.11-29181




12/09/2011Order/ProceduralFiled Order Reinstating Briefing. Respondent: Answering Brief due: 30 days. Fn1[The Honorable Robert E. Rose and the Honorable Miriam Shearing, Senior Justices, participated in the decision of this matter under general orders of assignment.]11-37832




01/09/2012BriefFiled Respondent First Republic Bank's Answering Brief.12-00839




02/03/2012MotionFiled Stipulation to Extend Time to File Reply Brief.12-03702




02/03/2012Notice/OutgoingIssued Notice Stipulation Approved.  Reply Brief due March 9, 2012.12-03704




03/02/2012MotionFiled DTJ's Motion for Extension of Time to File Its Reply Brief.12-06843




03/05/2012MotionFiled Response to DTJ Design, Inc.'s Motion for Extension of Time to File Reply Brief.12-07001




03/21/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant: Reply Brief due: April 9, 2012.12-08906




04/10/2012BriefFiled Appellant's Reply Brief.12-11311




04/10/2012Case Status UpdateBriefing Completed/To Screening.


08/22/2012Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.12-26391




10/30/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Tuesday, December 4, 2012, @ 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.12-34128




11/01/2012Order/ProceduralFiled Order. Although counsel should be prepared to address any of the issues raised in this appeal, counsel should be prepared specifically to address: whether DTJ's unjust enrichment claim would be barred by a successful lack-of-capacity challenge.12-34597




11/13/2012Notice/IncomingFiled Notice of Appearance as Counsel of Record on Appeal (Noah G. Allison of the Law firm Martin & Allison Ltd. appearing on behalf of Appellant, DTJ Design, Inc.).12-35885




11/19/2012Notice/OutgoingIssued Oral Argument Reminder Notice12-36577




12/04/2012Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


02/13/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before the Court EN BANC.  Author:  Parraguirre, J.  Majority:  Parraguirre/Gibbons/Pickering/Hardesty/Douglas/Cherry/Saitta.  130 Nev. Adv. Opn. No. 5.14-04699




03/10/2014RemittiturIssued Remittitur.14-07490




03/10/2014Case Status UpdateRemittitur Issued/Case Closed.


03/21/2014RemittiturFiled Remittitur. Received by District Court Clerk on March 14, 2014.14-07490